DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 08/08/2022, with respect to rejection of claims1-3, 5-7, 9-12, and 14-20 under 35 U.S.C. 102(a)(2), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1, 12, 14, and 16 are now rejected under 35 U.S.C. 103 as being unpatentable over Austern et al (U.S. Pub. 2021/0073441 A1, already of record), and in view of ROYLES et al (U.S. Pub. 2021/0406716 A1). The combination of Austern et al and ROYLES et al renders the claims, as amended, obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Claims 1-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Austern et al (U.S. Pub. 2021/0073441 A1, already of record), and in view of ROYLES et al (U.S. Pub. 2021/0406716 A1).
Regarding claim 1, Austern et al teaches a method for automatically identifying misclassified elements of an infrastructure model using machine learning (Figs. 10D-10E, and related descriptions), comprising: 
             loading the infrastructure model (paragraphs [0139], [0379], loading the machine learning models); 
             applying, by software executing on one or more computing devices, a machine- learning trained geometric classification model to geometric data of the infrastructure model to predict classification labels for elements of the infrastructure model, wherein a geometry-based prediction for each element of the elements of the infrastructure model is represented as a first probability vector (paragraphs [0341], [0343], [0391], [0401], classification , machine learning model, geometric analysis, detecting and classifying architectural features, outputting confidence ratings.); 
          applying, by the software, a machine-learning trained natural language processing (NLP) classification model to textual data of the infrastructure model to predict classification labels for elements of the infrastructure model, wherein a NLP-based prediction for each element of the infrastructure model is represented as a second probability vector (paragraphs [0341]-[0343], [0391],[0392], [0398], classification, machine learning model, NLP, semantic/textual analysis, detecting and classifying architectural features, outputting confidence ratings.); 
          comparing the first probability vector to the second probability vector for each element of the infrastructure model to identify one or more elements of the infrastructure model that have been misclassified (paragraph [0343], “Resulting element classifications and space classifications based on text, as well as geometric data or other data associated with a space of a floor plan, may be input into yet another classification algorithm, referred to as a semantic enrichment model, to produce an ultimate classification for the room and a corresponding semantic designation. ……. In some embodiments, the semantic enrichment model may also output a confidence rating, as described herein.” Paragraphs [0354]-[0356], threshold confidence rating. The confidence rating below the confidence rating threshold is mapped to the condition that have been misclassified.); and 
          displaying, in a user interface of the software, an indication of the one or more misclassified elements of the infrastructure model (paragraph [0355], “A confidence rating may be indicated in a variety of ways, including, by placing the confidence rating on the floor plan near the semantic designation, updating a table with entries associating spaces, semantic designations, and confidences ratings, saving confidence ratings to a data structure, including the confidence rating within metadata, or others. In some embodiments, a confidence rating below a certain threshold may prompt the user and request, for example, the user's intervention.”).
However, Austern et al does not teach the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.  
ROYLES et al, in the same field of endeavor, teaches the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels (paragraphs [0054], [0066], [0067], “At step 616, accuracy labels (i.e., the correct classification or incorrect classification response received from the users) may be associated with the pieces of metadata and or the document elements. The pieces of metadata and document elements having the accuracy labels may be added to training data used to train the machine learning models.” The accuracy labels, that may contain incorrect classifications, in ROYLES et al are mapped to the classification labels in the claim.). As ROYLES et al is combined with Austern et al, that is, adding the training data as in the machine learning models of ROYLES et al to the machine learning models of Austern et al, one would obtain the claimed feature. That is, with the training of “misclassified” elements, the machine learning model would be able to “identify one or more elements of the infrastructure model that have been misclassified”. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Austern et al, and ROYLES et al by including the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.
Regarding claim 2, Austern et al teaches wherein the geometric data of the infrastructure model used with the geometric classification model is geometric features obtained from a cleaned three-dimensional mesh for the elements of the infrastructure model (paragraphs [0136], [0185], [0682], 3D floor plan, 3D models of building elements. Fig. 24A, 2417).
Regarding claim 3, Austern et al teaches wherein the textual data of the infrastructure model used with the NLP classification model includes text feature vectors obtained from a subset of a plurality of keys of textual metadata for elements of the infrastructure model (paragraph [0373], index, keywords, metadata etc.).
Regarding claim 5, Austern et al teaches further comprising training the NLP classification model by: obtaining a dataset that includes classified elements that each have an associated classification label and extracting a plurality of keys of textual metadata for the classified elements; preprocessing the textual metadata by concatenating words, standardizing word representations and reducing dimensionality from a selected subset of the plurality of keys of metadata; encoding the concatenated, standardized and reduced dimension words from the selected subset of keys of metadata into text feature vectors; and applying a machine learning algorithm to the text feature vectors from the selected subset of keys of metadata of classified elements of the dataset to produce the trained NLP classification model (paragraphs [0338], [0397]-[0404], NLP  models, e.g., word2vec, and training. Note: word2vec has the claimed features.).
Regarding claim 6, Austern et al teaches further comprising applying, by the software, a machine-learning trained omniscient (Omni) classification model to geometric and textual data of the infrastructure model to predict a classification label for elements of the infrastructure model, wherein an Omni-based prediction for each element of the infrastructure model is represented as a third probability vector, and wherein the comparing compares the first probability vector, to the second probability vector and the third probability for each element of the infrastructure model to identify the one or more elements that have been misclassified (Fig.10D, 1079; Fig. 10E, 1095; and related descriptions in paragraphs [0343], [0393], [0401], [0405]. Three inputs to 1079 and 1095, which are considered as an omniscient (Omni) classification model.).
Regarding claim 7, Austern et al teaches wherein the textual data of the infrastructure model used with the Omni classification model includes text feature vectors obtained from each of a plurality of keys of textual metadata for elements (paragraphs [0397]-[0398], text data, architectural features).
Regarding claim 9, Austern et al teaches wherein the comparing applies a trained misclassification model to at least the first probability vector and the second probability vector to identify the one or more elements that have been misclassified (paragraph [0343], “Resulting element classifications and space classifications based on text, as well as geometric data or other data associated with a space of a floor plan, may be input into yet another classification algorithm, referred to as a semantic enrichment model, to produce an ultimate classification for the room and a corresponding semantic designation. ……. In some embodiments, the semantic enrichment model may also output a confidence rating, as described herein.” Paragraphs [0354]-[0356], threshold confidence rating).
Regarding claim 10, Austern et al teaches further comprising: determining a probability of misclassification and prediction of a correct classification for each of the one or more misclassified elements, wherein the indication displayed in the user interface includes the probability of misclassification and the prediction of the correct classification (paragraphs [0355]-[0356], [0397],  confidence rating and threshold confidence rating, prediction).
Regarding claim 11, Austern et al teaches further comprising training at least one of the geometric model or the NLP model using a weighted dataset that includes classified elements that each have an associated classification label and a weight that indicates importance of the association (paragraphs [0130], training of a dataset, geometric objects; [0136], weighted graphs).
Regarding claim 12, Austern et al teaches a  method comprising automatically identifying misclassified elements of an infrastructure model using machine learning (Figs. 10D-10E, and related descriptions), comprising: 
            loading the infrastructure model (paragraphs [0139], [0379], loading the machine learning models); 
           determining, by software executing on one or more computing devices, geometric  features from a three-dimensional (3D) mesh for the elements of the infrastructure model (paragraphs [0341], [0343], [0391], [0401], classification, machine learning model, geometric analysis, detecting and classifying architectural features. Fig. 24A, 2417); 
           determining, by the software, a first text feature vector from a subset of a plurality of keys of textual metadata for elements of the infrastructure model (paragraphs [0341]-[0343], [0391],[0392], [0398], classification, machine learning model, NLP, semantic/textual analysis, detecting and classifying architectural features.); 
         applying, by the software, a machine-learning trained single classification model to the geometric features and the first text feature vector to predict one or more elements of the infrastructure model that have been misclassified (paragraphs [0341], [0343], [0391], [0401], classification, machine learning model, geometric analysis, detecting and classifying architectural features, outputting confidence ratings. paragraphs [0341]-[0343], [0391],[0392], [0398], classification, machine learning model, NLP, semantic/textual analysis, detecting and classifying architectural features, outputting confidence ratings. Paragraphs [0354]-[0356], threshold confidence rating. Fig.10D, 1079; Fig. 10E, 1095 may be considered as a single classification model.); and
          displaying, in a user interface of the software, an indication of the one or more misclassified elements of the infrastructure model (paragraph [0355], “A confidence rating may be indicated in a variety of ways, including, by placing the confidence rating on the floor plan near the semantic designation, updating a table with entries associating spaces, semantic designations, and confidences ratings, saving confidence ratings to a data structure, including the confidence rating within metadata, or others. In some embodiments, a confidence rating below a certain threshold may prompt the user and request, for example, the user's intervention.”).
However, Austern et al does not teach the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.  
ROYLES et al, in the same field of endeavor, teaches the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels (paragraphs [0054], [0066], [0067], “At step 616, accuracy labels (i.e., the correct classification or incorrect classification response received from the users) may be associated with the pieces of metadata and or the document elements. The pieces of metadata and document elements having the accuracy labels may be added to training data used to train the machine learning models.” The accuracy labels, that may contain incorrect classifications, in ROYLES et al are mapped to the classification labels in the claim.). As ROYLES et al is combined with Austern et al, that is, adding the training data as in the machine learning models of ROYLES et al to the machine learning models of Austern et al, one would obtain the claimed feature. That is, with the training of “misclassified” elements, the machine learning model would be able to “identify one or more elements of the infrastructure model that have been misclassified”. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Austern et al, and ROYLES et al by including the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.
Regarding claim 14, Austern et al teaches a method for automatically identifying misclassified elements of an infrastructure model using machine learning (Figs. 10D-10E, and related descriptions), comprising:    
           loading the infrastructure model (paragraphs [0139], [0379], loading the machine learning models); 
          determining, by software executing on one or more computing devices at least one of geometric features for the elements of the infrastructure model or keys of textual metadata for elements of the infrastructure model (paragraph [0334], analyzing geometric data and textual data of a floor plan); 
          applying, by the software, an unsupervised machine-learning algorithm to at least one of geometric features for the elements of the infrastructure model or keys of textual metadata for elements of the infrastructure model to identify a plurality of clusters (paragraphs [0341]-[0343], [0391],[0392], [0398], [0401], classification, machine learning model, NLP, semantic/textual analysis, geometric analysis, detecting and classifying architectural features.); 
           determining, by the software, one or more elements that deviate from their respective cluster to identify the one or more misclassified elements of the infrastructure model (paragraphs [0341]-[0343], [0391],[0392], [0398], [0401], classification, detecting and classifying architectural features, outputting confidence ratings. Paragraphs [0354]-[0356], threshold confidence rating. The elements with a confidence rating below the confidence rating threshold is mapped to one or more misclassified elements.); and 
           displaying, in a user interface of the software, an indication of the one or more misclassified elements of the infrastructure model (paragraph [0355], “A confidence rating may be indicated in a variety of ways, including, by placing the confidence rating on the floor plan near the semantic designation, updating a table with entries associating spaces, semantic designations, and confidences ratings, saving confidence ratings to a data structure, including the confidence rating within metadata, or others. In some embodiments, a confidence rating below a certain threshold may prompt the user and request, for example, the user's intervention.”).
Regarding claim 15, Austern et al teaches further comprising: applying, by the software, another machine-learning algorithm to at least one of geometric features for the elements of the infrastructure model or keys of textual metadata for elements of the infrastructure model to identify unsupervised features of the elements of the infrastructure model, grouping, by the software, the elements of the infrastructure model into one or more groups and identifying one or more elements that are greater than a predetermined distance from their respective group center as one or more additional misclassified elements of the infrastructure model; and displaying, in the user interface of the software, an indication of the one or more additional misclassified elements of the infrastructure model (paragraphs [0341]-[0343], [0391],[0392], [0398], [0401], classification, machine learning model, NLP, semantic/textual analysis, geometric analysis, detecting and classifying architectural features, outputting confidence ratings. Paragraphs [0354]-[0356], threshold confidence rating. “A confidence rating may be indicated in a variety of ways, including, by placing the confidence rating on the floor plan near the semantic designation, updating a table with entries associating spaces, semantic designations, and confidences ratings, saving confidence ratings to a data structure, including the confidence rating within metadata, or others. In some embodiments, a confidence rating below a certain threshold may prompt the user and request, for example, the user's intervention.”).
However, Austern et al does not teach the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.  
ROYLES et al, in the same field of endeavor, teaches the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels (paragraphs [0054], [0066], [0067], “At step 616, accuracy labels (i.e., the correct classification or incorrect classification response received from the users) may be associated with the pieces of metadata and or the document elements. The pieces of metadata and document elements having the accuracy labels may be added to training data used to train the machine learning models.” The accuracy labels, that may contain incorrect classifications, in ROYLES et al are mapped to the classification labels in the claim.). As ROYLES et al is combined with Austern et al, that is, adding the training data as in the machine learning models of ROYLES et al to the machine learning models of Austern et al, one would obtain the claimed feature. That is, with the training of “misclassified” elements, the machine learning model would be able to “identify one or more elements of the infrastructure model that have been misclassified”. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Austern et al, and ROYLES et al by including the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.
Regarding claim 16, Austern et al teaches a non-transitory electronic device readable medium having instructions that when executed on one or more processors of one or more electronic devices (paragraph [0118], CPU, memory, program instructions, etc. Figs. 10D-10E, and related descriptions) are operable to: 
             loading an infrastructure model (paragraphs [0139], [0379], loading the machine learning models); 
            apply a first machine-learning trained classification model to geometric data of the infrastructure model to predict classification labels for elements of the infrastructure model (paragraphs [0341], [0343], [0391], [0401], classification , machine learning model, geometric analysis, detecting and classifying architectural features, outputting confidence ratings.); 
            apply a second machine-learning trained classification model to textual data of the infrastructure model to predict classification labels for elements of the infrastructure model (paragraphs [0341]-[0343], [0391],[0392], [0398], classification, machine learning model, NLP, semantic/textual analysis, detecting and classifying architectural features, outputting confidence ratings.); 
           apply a machine-learning trained misclassification model to compare the predicted classification labels from the first classification model and the predicted classification labels from the second classification model and based on disagreements therein to identify one or more elements that have been misclassified  (paragraph [0343], “Resulting element classifications and space classifications based on text, as well as geometric data or other data associated with a space of a floor plan, may be input into yet another classification algorithm, referred to as a semantic enrichment model, to produce an ultimate classification for the room and a corresponding semantic designation. ……. In some embodiments, the semantic enrichment model may also output a confidence rating, as described herein.” Paragraphs [0354]-[0356], threshold confidence rating.); and 
           displaying an indication of the one or more misclassified elements (paragraph [0355], “A confidence rating may be indicated in a variety of ways, including, by placing the confidence rating on the floor plan near the semantic designation, updating a table with entries associating spaces, semantic designations, and confidences ratings, saving confidence ratings to a data structure, including the confidence rating within metadata, or others. In some embodiments, a confidence rating below a certain threshold may prompt the user and request, for example, the user's intervention.”).
However, Austern et al does not teach the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.  
ROYLES et al, in the same field of endeavor, teaches the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels (paragraphs [0054], [0066], [0067], “At step 616, accuracy labels (i.e., the correct classification or incorrect classification response received from the users) may be associated with the pieces of metadata and or the document elements. The pieces of metadata and document elements having the accuracy labels may be added to training data used to train the machine learning models.” The accuracy labels, that may contain incorrect classifications, in ROYLES et al are mapped to the classification labels in the claim.). As ROYLES et al is combined with Austern et al, that is, adding the training data as in the machine learning models of ROYLES et al to the machine learning models of Austern et al, one would obtain the claimed feature. That is, with the training of “misclassified” elements, the machine learning model would be able to “identify one or more elements of the infrastructure model that have been misclassified”. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the instructions as shown in Austern et al, and ROYLES et al by including the infrastructure model containing classified elements one or more of which are misclassified elements that are associated with incorrect classification labels.
Regarding claim 17, Austern et al teaches wherein the first classification model is a trained geometric classification model that examines geometric features, wherein the geometric features are obtained from a cleaned three-dimensional mesh for the elements of the infrastructure model (paragraphs [0136], [0185], [0682], 3D floor plan, 3D models of building elements. Fig. 24A, 2417).
Regarding claim 18, Austern et al teaches wherein the second classification model is a trained natural language processing (NLP) classification model that examines text feature vectors obtained from a subset of a plurality of keys of textual metadata for elements of the infrastructure model (paragraph [0373], index, keywords, metadata etc.).
Regarding claim 19, Austern et al teaches further comprising instructions that when executed are operable to: apply a third classification model to geometric data and textual data of the infrastructure model to predict classification labels for elements of the infrastructure model, and wherein the trained misclassification model is applied to compare the predicted classification labels from the first classification model, the predicted classification labels from the second classification model, and the predicted classification labels from the third classification model and based on disagreements therein to identify the one or more elements that have been misclassified (Figs. 10D,10E; paragraph [0343], “Resulting element classifications and space classifications based on text, as well as geometric data or other data associated with a space of a floor plan, may be input into yet another classification algorithm, referred to as a semantic enrichment model, to produce an ultimate classification for the room and a corresponding semantic designation. ……. In some embodiments, the semantic enrichment model may also output a confidence rating, as described herein.” Paragraphs [0354]-[0356], threshold confidence rating. From the figures and descriptions, it can be seen that three or more classification models may be connected to the semantic enrichment.).
Regarding claim 20, Austern et al teaches wherein the third classification model is a trained omniscient (Omni) classification model that examines geometric features and text feature vectors for a plurality of keys of textual metadata for  elements of the infrastructure model (paragraph [0351], “In some embodiments, semantic enrichment may include updating or augmenting a prior semantic designation. As described above, a floor plan may include one or more existing designations. When semantic enrichment is performed on the floor plan, one or more of these prior existing semantic designations may be updated by replacement with a new designation. …… For example, an existing designation of Classroom may be augmented with an Omniclass classification such as “13-31 13 13 Classrooms (Age 9 Plus).””).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Austern et al, and in view of ROYLES et al, as applied to claims 1 and 6 above, and further in view of Bronstein et al (U.S. Pub. 2021/0350620 A1).
Regarding claim 4, the combination of Austern et al and ROYLES et al remains as applied to claim 1  above. Austern et al also teaches further comprising training the geometric classification model by: obtaining a dataset that includes classified elements that each have an associated classification label and generating a three-dimensional (3D) mesh including the classified elements; 
Bronstein et al, also in the same field of endeavor, teaches preprocessing the 3D mesh by cleaning the 3D mesh to transform the 3D mesh into a manifold 3D mesh (paragraphs [0211], [0213], shape reconstruction, manifold mesh.). As Bronstein et al is combined with Austern et al, that is, adding the relevant steps of obtaining a manifold 3D mesh in Bronstein et al to Austern et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Austern et al, ROYLES et al, and Bronstein et al by including preprocessing the 3D mesh by cleaning the 3D mesh to transform the 3D mesh into a manifold 3D mesh.
Regarding claim 8, the combination of  Austern et al, ROYLES et al, and Bronstein et al would suggest the method of claim 6, further comprising training the Omni classification model by: obtaining a dataset that includes classified elements that each have an associated classification label, generating a three-dimensional (3D) mesh including the classified elements, and extracting a plurality of keys of textual metadata for the classified elements; preprocessing the 3D mesh by cleaning the 3D mesh to transform the 3D mesh into a manifold 3D mesh and preprocessing the textual metadata by concatenating words, standardizing word representations and reducing dimensionality from the plurality of keys of metadata; and applying a machine learning algorithm to the geometric features and the text feature vectors from the plurality of keys of metadata of classified elements of the dataset to produce the trained Omni classification model (Austern et al : paragraphs [0130], [0203], training dataset, training process with geometric objects, paragraphs [0136], [0185], [0682], 3D floor plan, 3D models of building elements. Fig. 24A, 2417. paragraphs [0338], [0397]-[0404], NLP  models, e.g., word2vec, and training. Note: word2vec has the claimed features for the textual data processing. Bronstein et al: paragraphs [0211], [0213], shape reconstruction, manifold mesh.). The rationale for rejection of claim 4 above is incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Austern et al, and in view of ROYLES et al, as applied to claim 12 above, and further in view of Grosse et al (U.S. Pub. 2021/0303695 A1).
Regarding claim 13, the combination of Austern et al and ROYLES et al remains as applied to claim 12  above. However, the combination does not teach further comprising: training the single classification model using a dataset that includes one or more fake misclassifications, wherein a fake misclassification is a misclassification generated by swapping classifications of two randomly selected elements. 
Grosse et al, also in the same field of endeavor, teaches comprising: training the single classification model using a dataset that includes one or more fake misclassifications, wherein a fake misclassification is a misclassification generated by swapping classifications of two randomly selected elements (paragraphs [0033], [0076], [0085], “The “backdoor” into the machine learning or cognitive model is created by training the machine learning or cognitive model using training input such that it misclassifies or degrades the performance of the model for training inputs that satisfy a secret, intruder-selected, property or feature, also referred to as a backdoor trigger.” fitting random labels; random pattern trigger). As Grosse et al is combined with Austern et al, that is, adding the relevant steps of using a training dataset of fake misclassifications in Grosse et al to Austern et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Austern et al, ROYLES et al, and Grosse et al by further comprising: training the single classification model using a dataset that includes one or more fake misclassifications, wherein a fake misclassification is a misclassification generated by swapping classifications of two randomly selected elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIZE MA/Primary Examiner, Art Unit 2613